— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 23, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she voluntarily left her employment without good cause (Labor Law, § 593, subd 1, par [a]). The board’s decision as to good cause is factual and, since it is supported by substantial evidence, it must be affirmed (e.g., Matter of Famulare [Catherwood], 34 AD2d 705). The board on the instant record was not required to accept claimant’s justification for her resignation from employment. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.